Citation Nr: 0203871	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  93-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier then June 6, 1994 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

[The issue of whether there was clear and unmistakable error 
in an August 25, 1977 rating action will be addressed in a 
separate decision.]


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

In October 1994, the Department of Veterans Affairs (VA) 
Regional Office in White River Junction, Vermont (the RO) 
denied the veteran's request to reopen a claim of entitlement 
to service connection for PTSD.  The veteran appealed the RO 
decision to the Board of Veterans' Appeals (the Board).  On 
April 2, 1998, the Board issued a decision which reopened the 
veteran's claim for service connection for PTSD and remanded 
the claim for additional development.  In June 1998, the RO 
issued a decision which granted service connection for PTSD, 
assigning an effective of June 6, 1994 for the award.  

In August 1998, the veteran disagreed with the effective date 
of the award of service connection for PTSD.  In October 
1998, the veteran testified at a personal hearing at the RO.  
On September 27, 1999, the Board denied entitlement to an 
effective date earlier than June 6, 1994 for the award of 
service connection for PTSD.  The Board also denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder and granted the veteran's claim of 
entitlement to a 100 percent disability rating for PTSD.

The veteran appealed the September 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated July 12, 2000 pursuant to a Joint Motion for 
Remand, the Court vacated and remanded that part of the 
Board's decision which had denied entitlement to an earlier 
effective date for a grant of service connection for PTSD.  
In essence, the joint motion called for a remand because the 
veteran had not been scheduled for a personal hearing before 
a member of the Board.   

On April 9, 2001, the Board, after reviewing the record, 
remanded the issue of entitlement to an earlier effective 
date for the award of service connection for PTSD to the RO 
so that the Travel Board hearing requested by the veteran on 
his September 1998 substantive appeal could be scheduled.  In 
May 2001, the veteran withdrew his request for this hearing.

The Board notes that this case had originally also involved a 
claim for service connection for a left knee disability, 
which had been denied by the Board in September 1999.  That 
issue was also remanded by the Court to the Board in July 
2000 for further development and was in turn remanded by the 
Board to the RO in April 2001.  In November 2001, the RO 
issued a rating decision which granted service connection for 
the left knee disability.  Since this is a complete grant of 
the benefit sought on appeal, that issue is no longer before 
the Board for appellate review.

A review of the record indicates that the veteran has 
retained an attorney whose representation is limited to the 
issue of entitlement to an effective date earlier than June 
6, 1994 for the award of service connection for PTSD.  See a 
letter dated August 14, 2000 from the attorney to the Board.  
For that reason, a separate Board decision will be issued 
pertaining to another issue currently on appeal, the matter 
of whether an August 1977 RO rating decision was clearly and 
unmistakably erroneous.



FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a claimed psychiatric disorder in 
April 1978; the veteran did not submit a timely appeal of 
that denial.

2.  The veteran filed a claim to reopen his request for 
service connection for a psychiatric disorder, diagnosed as 
PTSD, on June 6, 1994.

3.  Service connection was granted for PTSD, effective June 
6, 1994, in a June 1998 RO rating decision.


CONCLUSION OF LAW

The effective date of the award of service connection for 
PTSD is June 6, 1994.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that an effective date earlier than 
June 6, 1994 should be assigned to the award of service 
connection for PTSD.  He has stated that the effective date 
should be the date of his original claim of entitlement to 
service connection for a psychiatric disability in 1977.  

In the interest of clarity, the factual background will 
initially be addressed.  The relevant VA regulations will 
then be briefly reviewed.  Finally, the Board will analyze 
the issue and render a decision.


Factual background

In May 1977, the RO issued a decision which denied service 
connection for a psychiatric disability, claimed as a 
"nervous disorder".  The RO notified the veteran of that 
decision by a letter dated May 18, 1977.  The letter also 
informed the veteran of his appellate rights.  

In June 1977, the RO received correspondence from the 
veteran's physician, J.M.T., M.D., Ph.D.  This letter stated 
the opinion that the veteran's then-diagnosed anxiety 
neurosis was related to his Vietnam experiences.  In a letter 
dated at that time, the veteran requested "reconsideration" 
of his claim.  In April 1978, the RO again denied the claim 
and informed the veteran of his appellate rights.  The record 
does not indicate that the veteran submitted any statements 
during the one year period following this notice that could 
be construed as a notice of disagreement as to the denial of 
service connection for PTSD.

On June 6, 1994, correspondence was received from the veteran 
which requested that his claim for service connection for 
PTSD be reopened.  In June 1998, a rating action was issued 
by the RO which awarded service connection for PTSD, 
assigning an effective date of June 6, 1994, based on the 
date of the receipt of the veteran's request to reopen his 
claim.

Relevant law and regulations

Effective dates

With respect to the assignment of an effective date, the 
applicable law indicates that, except as otherwise provided, 
the effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991).  The date of 
entitlement to an award of service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2001).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) and 3.400(r) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
The veteran was provided with a statement of the case in 
August 1998 and a supplemental statement of the case in May 
1999, which informed him of the evidence needed to 
substantiate his claim.  These also notified him of the 
pertinent laws and regulations, as well as his due process 
rights.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran testified at a personal hearing at 
the RO in October 1998.  He was also given the opportunity to 
appear before a member of the Board at a Travel Board 
hearing; however, as noted above, he withdrew this request in 
May 2001.  The Board contacted the veteran's attorney in 
October 2000, inviting the submission of additional evidence 
and argument.  

The Board additionally observes that it can discern no 
additional evidence which exists and which is pertinent to 
this claim of entitlement to an earlier effective date, and 
the veteran and his attorney have pointed to none.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which needs to be 
undertaken to comply with the provisions of the VCAA.

Discussion

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1). A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The Board points out, however, that with respect to the issue 
currently on appeal, entitlement to an earlier effective date 
for service connection for PTSD, the only reason stated in 
the July 2000 joint motion for remand was to afford the 
veteran a hearing before a Board member.  As noted above, the 
case was remanded by the Board in April 2001 so that the 
veteran could be scheduled for a hearing before a Board 
member. The veteran, through a May 22, 2001 letter from his 
attorney to the RO, withdrew his hearing request.

The veteran's attorney's only argument as to this issue 
revolved around the request for a Travel Board hearing.  No 
substantive arguments concerning this issue were presented by 
the attorney.  As noted above, the veteran in essence 
contends that the effective date of the award of service 
connection should be the date of his initial claim for 
service connection for a psychiatric disability in 1977 [see 
the October 1998 hearing transcript, pages 25-27].

The record reflects that the veteran's initial claim of 
entitlement to service connection for an acquired psychiatric 
disorder was denied by the RO in May 1977 and again in April 
1978.  The veteran did not appeal those decisions.  Under the 
pertinent law, those decisions became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  The veteran 
then submitted a claim to reopen, which was received on June 
6, 1994. That claim was eventually granted, based on the 
submission of new and material evidence. 

As discussed by the Board above, the effective date of an 
award of service connection based on the submission of new 
and material evidence following an earlier denial is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  In this case, the RO assigned benefits 
as of the date that the veteran submitted his request to 
reopen his claim in accordance with the applicable law and 
regulations.  See 38 C.F.R. § 3.400(q) (2001).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001).

The Board has searched the record for any communication from 
the veteran prior to June 6, 1994 which could be construed to 
be an application to reopen his claim.  No such communication 
has been found, and the veteran and his attorney have not 
identified any such communication.

The veteran has argued that this claim should be granted back 
to the date of his original claim in 1977.  However, that 
claim was denied in unappealed 1977 and  1978 RO rating 
decisions.  The ultimate grant of service connection in 1998 
was based on the June 6, 1994 claim to reopen.  This is 
consistent with the law and regulations cited above, in 
particular 38 C.F.R. § 3.400(q) (2001).  The veteran has not 
cited, and the Board cannot find, any statutory, regulatory 
or precedential opinion which permits the assignment of an 
earlier effective date.

To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity. That is, he 
seems to contend that he had the same psychiatric disability 
in 1977 as he did when service connection was finally granted 
in 1998 and that he should be compensated for such disability 
over past years.  [See the October 1998 hearing transcript, 
page 27: "What is the difference between now and back then?"]  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2001); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  See Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  In this case, the effective date of 
service connection for PTSD is the date that the reopened 
claim was filed, June 6, 1994.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, an 
effective date prior to June 6, 1994 for the award of service 
connection for PTSD is denied.



ORDER

An effective date earlier than June 6, 1994 for the award of 
service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

